Citation Nr: 1646080	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-38 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) to includes headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Navy from June 1952 to June 1956.  This appeal to the Board of Veterans' Appeals (Board) is from April 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for residuals of burns has been raised by the record in a September 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Records stored in Virtual VA have also been considered in this decision.


FINDINGS OF FACT

1.  The Veteran had not presented credible evidence of in-service cervical spine or head injuries.

2.  The Veteran is not shown to have had complaints involving his cervical spine, a TBI, or headaches in service or for many years after service, and there is no probative evidence that he has residuals of a TBI, or that the current cervical spine disorder or headaches is related to service.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a cervical spine disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria are not met for service connection for residuals of a TBI with headaches.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See July and October 5103/DTA Letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records, VA treatment records, and private treatment records have been associated with the file.  The Veteran was afforded VA examinations for his claimed disabilities.  Those examinations are found to be adequate as they included the necessary information to evaluate the disabilities and included opinions that were adequately supported by rationale.  

Accordingly, the duties to notify and assist are met.

II. Legal Criteria

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

III. Analysis

The Veteran contends he has residuals of a TBI with headaches and a cervical spine disorder due to a misfire of a 5 inch gun on board the U.S.S Rogers in 1954.  He reported that when the gun misfired he was thrown against a bucket.  He says he was rendered was unconscious for an unspecified time.  He adds that he was taken to sick bay, had something put around his neck to immobilize it, and was placed on "non duty" status for six weeks.  See Congressionals received May 2013, VA 9 received September 2015, and C&P Exam received July 2015.  

The Board has considered the Veteran's statements.  In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As a lay person the Veteran is competent to give evidence about what he has experienced during and since service regarding an in-service injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  In weighing credibility, VA may consider many factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

When the Veteran's statements are viewed in the context of the other evidence of record they are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Service treatment records contain no evidence of the incident or of any complaints or findings associated with his cervical spine, headaches, or a TBI.  See STR - Medical.  A sick call treatment record that appears to summarize his medical treatment in service only reflects visits in 1953 and 1956 for problems unrelated to a head or neck injury; there are no references to any treatment in 1954.  Furthermore, his June 1956 separation examination shows there was no head, spine, or neurological abnormality.  See pages 3 and 36 of STR - Medical.

The records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Indeed, considering the alleged severity of his reported injury that involved loss of consciousness and 6 weeks of neck immobilization, it is highly unlikely that there were be no documentation of the initial injuries to the head and neck or even of any follow-up treatment that would have likely taken place during the lengthy recovery period.  The absence of any documented treatment and the fact that there is no evidence of the injury or even mention of it in the separation report weighs against the probability that the injury occurred.  AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

For these reasons, the Board finds that contemporaneous medical records are more credible than statements made many years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  There is no probative evidence that the Veteran had a TBI or neck injury in service.

Regarding the claimed neck disorder, a September 2008 CT scan shows the Veteran has a diagnosis of arthritis.  See page 16 of CAPRI records received in May 2015.  In addition to cervical spine arthritis, the Veteran's post-service treatment records revealed mild to moderate disc bulges in a December 2009 MRI.  See page 28 of CAPRI records.  However, there is no probative evidence that links any cervical spine diagnosis to service.

Since the Veteran's cervical spine arthritis was not diagnosed until decades after he separated from service, the presumption of service connection for a chronic disorder under 38 C.F.R. § 38 C.F.R. § 3.309 is not available.  Service connection not be established based on continuity of symptomatology of a chronic disorder under 38 C.F.R. § 3.303(b) since there was no evidence of a neck disorder or complaints in service.  Even though there are treatment records dating back to 2005, no cervical spine complaints were noted until July 2008, which is over 30 years after discharge.  See CAPRI records.  Moreover, while the Veteran has asserted during the course of the appeal that he has had symptoms since service, the earliest notations were only episodic neck complaints in July 2008 and December 2009, which were associated with a neck mass and a fall.  There was no indication in the evidence of ongoing chronic neck complaints.  See pages 10 and 21 of CAPRI records.  

In support of his claim, he submitted a favorable medical opinion from his private physician, Dr. N. S., who states that the Veteran has been having "neck pain" since an accident in the 1950's while in the military.  He then opined that it is at least as likely as not that these symptoms are due to the accident.  See Medical Treatment Record - Non-Government Facility received July 2013.  The rationale was limited to the Veteran's report of having neck symptoms since his-in-service acceded.

A medical opinion is afforded substantial weight when it is factually accurate, fully articulated, and has sound reasoning for the conclusion; it is not just the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding a claim, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Since the Board has determined that the Veteran's history of a neck injury in service is not credible and the private physician's opinion is based on the Veteran's reported history, the physician relied on an inaccurate factual basis, which results in his opinion lacking in credibility and probative value.  It is also noteworthy that Dr. N.S. only identified the Veteran as having neck pain.  Pain alone is not sufficient for service connection, as there must be a diagnosed underlying disorder associated with the pain.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The only probative nexus evidence of record is found in the opinion offered by the July 2015 VA examiner who opined that the claimed neck disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The clinician outlined pertinent evidence of record and noted that service entry and separation medical exams were silent for an in-service cervical spine diagnosis/condition and that the service treatment records overall were silent for an in-service cervical spine diagnosis/condition.  CT imaging in September 2008 demonstrated cervical spine DJD (degenerative joint disease) and DDD (degenerative disc disease) and the clinician noted that Veteran was 74years old at time.  These degenerative changes would be age-related and not attributed to an in-service trauma from reported military gun misfire event over 50 years prior.  See C&P Exam received July 2015.  

The VA opinion is shown to be factually accurate, fully articulated, and has sound reasoning for the conclusion; therefore, it is highly probative.

There is also a notable absence of any lay or medical evidence for decades after service, which weighs the evidence against a finding that the Veteran's current cervical spine disorder was present in service, immediately after service, or is otherwise related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors").

In light of the evidence as a whole, the Board finds there is no probative evidence of a neck injury in service or of nexus evidence linking the current disorder to service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  Under the circumstances, a preponderance of the evidence is against the claim and service connection for a cervical spine disorder is denied.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

Regarding the claimed TBI with headaches, the Veteran was afforded a VA examination in July 2015.  The clinician noted that the longitudinal medical evidence provided and reviewed did not support that the Veteran sustained the diagnosis of TBI/concussion prior to, during, or at time of separation from active military service.  Service treatment records are silent for a TBI or concussion and/or light duty/physical profile/MEB due to TBI/concussion.  The clinician specifically noted that a July 2003 neurology note indicates that the onset of the Veteran's headaches was in 2008, more than 50 years after service separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Since the in-service diagnosis of TBI/concussion is not supported, the clinician opined that there are no associated TBI/concussion residuals of headaches or any other TBI residual.  See C&P Exam received July 2015.

The VA clinician also commented that until an April 2014 neurology visit, the Veteran had not made any reference attributing his headaches to a traumatic head injury event.  She found this to be inconsistent with Veteran's prior accounts of claimed onset.  Service treatment records and available post separation objective medical evidence were silent for the Veteran claiming headaches as related to an in-service gun misfiring event.  Regarding the April 2014 neurology note that indicated the Veteran had posttraumatic headaches likely due to injury in the service as the headaches came on not too long after the injury, the C&P examining clinician declined to comment on another physician's opinion.  However, she noted that the VA neurologist was a treating physician and not a C&P examiner and therefore would not have been required to review the Veteran's service medical records and post separation medical records in forming a diagnosis.

The May 2013 favorable opinion from Dr. N. S is based on the Veteran's report of having headaches since the in-service accident in the 1950's.  The physician opined that the Veteran's current headaches were at least as likely as not due to the accident.  

This opinion is not probative for the same reason as the opinion concerning the claimed neck disorder is not probative; namely, that the Veteran's assertion of an in-service head injury or onset is not credible.  The opinion, therefore, is based on an inaccurate factual predicate.  The April 2014 neurology opinion is also not probative because it is based on the same medical history as the private opinion.  See page 97 of CAPRI records received in May 2015.

Although the Veteran's substantive appeal states that he cannot show he had headaches after service because his doctors have been dead for many years, even the available records suggest the history of headaches does not date back to service.  A January 1993 private treatment record notes the Veteran's past medical history, which is silent for headaches or a TBI.  See page 15 of Medical Treatment Record - Non-Government Facility received July 1993.  

Of greater significance, an August 2011 record shows the Veteran reported having occipital headaches for 4 day with a history of intermittent headaches for 2 months and for a while prior to that.  It is unclear from this record how far back the headaches actually go.  However, a July 2013 record shows he reported having headaches since 2008.  See pages and 77 of CAPRI records received in May 2015.  The Veteran's first report of having headaches since service was in April 2014.

The Board finds that the more probative evidence tends to show that the Veteran did not have a TBI in service.  His headaches are not the residual of a TBI.  The lack of documentation in service and the VA medical opinion as to the occurrence of the TBI are probative evidence against a diagnosis.  Thus, the Veteran is not shown to have had a TBI/concussion in service or any current residuals.  Accordingly, a current diagnosis is not established.

The more probative evidence also tends to show that the Veteran's headaches are not the result of the misfired gun in service.  The Veteran's reports of continuing symptoms since service are not credible in light of the other medical evidence of record that suggest an onset in 2008 and since the two favorable opinions are based on the Veteran's statements they also lack credibility and probative value.  In contrast, the VA examiner's unfavorable opinion is supported by the record and the rationale is adequately explained, so it is assessed a high probative value.

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  Under the circumstances, a preponderance of the evidence is against the claim and service connection for a TBI with headaches is denied.  Ortiz, supra; Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for residuals of a TBI with headaches is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


